Title: To Benjamin Franklin from François de Launey de Fresney, 9 March 1783
From: Launey de Fresney, François de
To: Franklin, Benjamin


Monsieur,A Laval 9. Mars 1783.
Les fournitures très-conséquentes qui m’ont été confiées pendant toute la Guerre pour le Service de la Marine du Roi, ne m’ont point distrait des expéditions particuliéres pour les différentes maisons Amériquaines, vos compatriotes, établies à Nantes et L’Orient; j’ai joui jusqu’à ce moment de Leur pleine confiance pour des affaires majeures: l’événement de La Paix semble devoir changer la face des choses, et porter un préjudice notable aux fabriques de france, essentiellement à la nôtre, dont l’espèce de toile analogue à celle d’Irlande, avait procuré un débouché marquant pour les Etats-unis, et donné à l’industrie un principe d’activité et de soin qui nous aurait mis dans le cas de n’en point craindre La rivalité; mais un obstacle absolu va détourner les spéculations de nos alliés, si nous ne les captivons en entier par la Libre admission des Tabacs de Leur Continent, ainsi que le fait La Hollande &a.; Cependant La france est le seul Royaume qui consomme 25000. Boucauts de Tabac par an: il est évident que quand bien même on mettrait un droit très-fort sur cette feuille que la branche de commerce qui en résulte serait seule capable de nous attirer La préférence sur les autres Pays. Tous nos Mettiers & ouvriers sont montés pour entretenir ce Commerce important; la privation y portera un préjudice des plus sensible: Laval Sera une des fabriques qui souffrira davantage, et en mon particulier j’éprouve déja un tort notable par les ordres qui ont été retirés ou supprimés entre mes mains de la part des maisons les plus accréditées du Continent Amériquain.
Comme au Ministre Sur qui toute l’Europe a les yeux fixés, par ses qualités Justes et équitables, J’ose vous adresser, Monsieur, La verité de mes représentations, pour les faire valoir auprès des Ministres du Roi. Ce n’est point l’intérêt privé qui me fait agir, Dieu m’aïant mis dans une position à ne rien désirer, mais le bien général de ma Patrie. J’espére aussi que loin d’improuver mes démarches vous aurés la bonté d’y donner l’attention et l’autorité qui dépendront de vous.
Je suis avec respect, Monsieur, Votre très hûmble & très obéïssant Serviteur./.
FRANÇOIS DE LAUNEY
Monsieur Francklin, à Paris./
